Fourth Court of Appeals
                                  San Antonio, Texas
                                        February 1, 2022

                                      No. 04-21-00544-CV

                          IN THE INTEREST OF B.C.S., A CHILD

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01057
                       Honorable Linda A. Rodriguez, Judge Presiding


                                         ORDER

        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

       The appellant’s brief was originally due to be filed on January 19, 2022. Neither the brief
nor a motion for extension of time to file the brief has been filed. It is therefore ORDERED that
the appellant’s brief must be filed no later than February 11, 2022. Given the time constraints
governing the disposition of this appeal, requests for extensions of time will be disfavored.




                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court